734 F.2d 1388
5 Soc.Sec.Rep.Ser. 263, Unempl.Ins.Rep. CCH  15,394Leonard G. TONKIN, Plaintiff-Appellant,v.Margaret H. HECKLER,* Secretary of Health andHuman Services, Defendant-Appellee.
No. 83-5755.
United States Court of Appeals,Ninth Circuit.
Argued and Submitted May 10, 1984.Decided June 12, 1984.

Ronald H. Tonkin, Houston, Tex., for plaintiff-appellant.
Michael R. Power, Dept. of Health & Human Services, San Francisco, Cal., for defendant-appellee.
Appeal from the United States District Court for the Central District of California.
Before GOODWIN, SNEED and ALARCON, Circuit Judges.
PER CURIAM.


1
Leonard Tonkin appeals the judgment in favor of the Secretary holding in effect that he was overpaid in Social Security Retirement Insurance in 1979.  We affirm.


2
The Secretary found that Tonkin could not deduct business expenses because he was an employee and, therefore, he had erroneously understated his net earnings for Social Security purposes.  Tonkin contends that he was an independent contractor, not an employee, and thus was entitled to deduct business expenses from net income as he would for tax purposes.


3
The Secretary's findings of fact, if supported by substantial evidence, are conclusive.  42 U.S.C. 405(g);  see Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir.1982);  Thompson v. Schweiker, 665 F.2d 936, 939 (9th Cir.1982).


4
Substantial evidence supports the Secretary's finding that Tonkin was an employee, rather than an independent contractor, and thus was not entitled to deduct business expenses.    See Flemming v. Huycke, 284 F.2d 546, 547-48 (9th Cir.1960);  Selman v. Califano, 619 F.2d 881, 882-83 (10th Cir.1980);  20 C.F.R. Sec. 404.1007.


5
Affirmed.



*
 Pursuant to Fed.R.App.P. 43(c)(1), Margaret H. Heckler, successor to the original appellee, Richard Schweiker, is substituted as the Secretary of Health and Human Services